Citation Nr: 0839968	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for recurrent bronchitis with recurrent asthma.

2.  Entitlement to an initial compensable rating for 
arthritis of the lumbar spine with dextroscoliosis of 
thoracic spine.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active duty service in the United States Army 
from May 1968 to January 1971 and from May 1971 to May 2004, 
including during the Vietnam Era and Gulf War Era. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  
 
Although the veteran initially requested a hearing, the 
veteran withdrew his request in a September 2008 written 
statement.

The issue of entitlement to an initial compensable rating for 
arthritis of the lumbar spine with dextroscoliosis of 
thoracic spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2004 VA examination revealed an average pure tone 
threshold of 45 in the right ear and 63 in the left ear.  A 
speech recognition score of 92 for the right and 88 for left 
ear.  

2.  The medical evidence of record shows the veteran's 
pulmonary function test post-bronchodilator for FEV-1 was 81 
percent predicted and FEV-1/FVC was 82 percent predicted with 
intermittent treatment of an inhalational bronchodilator 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86; Diagnostic Code 6100 (2008).

2.  The criteria for initial rating in excess of 10 percent 
for recurrent bronchitis with recurrent asthma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7; Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2004, prior to the 
initial adjudication of his claims in the January 2005 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in January 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
bilateral hearing loss and recurrent bronchitis with 
recurrent asthma has been established and initial ratings for 
these conditions have been assigned.  Thus, the veteran has 
been awarded the benefit sought, and such claims have been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for bilateral hearing loss and 
recurrent bronchitis with recurrent asthma and assigning an 
initial disability rating for each of these conditions, he 
filed a notice of disagreement contesting the initial rating 
determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), 
which provides VA has no duty to provide section 5103 notice 
upon receipt of a notice of disagreement).  The RO furnished 
the veteran a Statement of the Case that addressed the 
initial ratings assigned, included notice of the criteria for 
higher ratings for those conditions, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The veteran was afforded a VA examination in May 2004 for the 
claimed disabilities.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



II.  Higher Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Hearing Loss

The Court has held that assignments of a disability for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
 
In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

The May 2004 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
70
LEFT
40
55
75
80

The average pure tone threshold was 45 in the right ear and 
63 in the left ear.  The speech recognition score was 92 in 
the right ear and 88 in the left.  

For the left ear, application of an average pure tone 
threshold of 63 decibels and a speech recognition score of 88 
results in a numerical designation of IIII under Table VI.  
Accordingly, the Board will apply the numerical designation 
of III resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 45 decibels and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of 
III results in a 0 percent evaluation.

In reaching this result, the Board has acknowledged the 
veteran's lay contentions.  His assertions that he is 
entitled to a 30 percent rating is insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that a compensable 
evaluation for bilateral hearing loss is not warranted.  As 
such, the preponderance of the evidence is against the 
veteran's claim of entitlement to a higher evaluation for 
bilateral hearing loss, and the claim is denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board also considered whether a higher disability 
evaluation is warranted on an extra-schedular basis.  
However, the veteran has submitted no evidence showing that 
his service-connected bilateral hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell, 9 Vet.App. at 339.

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

III.  Asthma

As provided by the VA Schedule for Rating Disabilities, a 10 
percent rating is assigned for bronchial asthma where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted; 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
is 71 to 80 percent; or where intermittent inhalational or 
oral bronchodilator therapy is used.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A 30 percent rating is assigned where 
pulmonary function testing reveal that FEV-1 is 56 to 70 
percent predicted; FEV-1/FVC is 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, is used.  A 60 percent rating 
is assigned where pulmonary function testing reveal that FEV-
1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 
percent; or where at least monthly visits to a physician are 
needed for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are used.  The highest rating 
allowable under this diagnostic code, 100 percent, requires 
evidence of FEV-1 less than 40 percent predicted; FEV-1/FVC 
less than 40 percent; more than one attack per week with 
episodes of respiratory failure; or the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  

In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record. 38 C.F.R. § 4.97, Note following Diagnostic Code 
6602.  The post-bronchodilator findings from the pulmonary 
function tests (PFTs) are used when evaluating the pulmonary 
function test results.  See 38 C.F.R. § 4.96(d)(5). 
 
Based on the above medical evidence, the Board finds that the 
veteran's bronchial asthma more closely approximates the 
criteria for a 10 percent disability rating for the entire 
appeal period.  Although the veteran's pulmonary tests do not 
reveal a FEV-1 of 71 to 80 percent predicted or FEV-1/FVC of 
71 to 80 percent predicted, the evidence demonstrates that 
the veteran's bronchial asthma is treated with inhalational 
bronchodilator therapy.

The Board also considered whether a higher disability 
evaluation is warranted on an extra-schedular basis.  There 
has been no showing that the veteran's service-connected 
bronchial asthma has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Although the competent medical evidence of record indicates 
that the veteran has some asthmatic flare-ups during the 
wintertime, the schedular rating criteria for rating 
bronchial asthma contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell, 9 Vet.App. at 339.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


ORDER

A compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for recurrent 
bronchitis with recurrent asthma, is denied.


REMAND

With regard to the issue of an initial compensable rating for 
arthritis of the lumbar spine with dextroscoliosis of 
thoracic spine, the medical evidence currently of record is 
inadequate for rating purposes.  The May 2004 VA examiner did 
not make any range of motion findings, which is necessary in 
order to determine whether the veteran is entitled to a 
higher rating.  Thus, a remand in accordance with 38 U.S.C.A. 
§ 5103A(d) for another medical examination is needed to make 
a decision in this case.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination, by an examiner with 
appropriate expertise, to determine the 
manifestations, symptoms and severity of 
the veteran's arthritis of the lumbar 
spine with dextroscoliosis of thoracic 
spine.  The claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the 
following questions:

(a)  Is the forward flexion of the 
thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; 
or, forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
335 degrees?

(b)  Is there muscle spasm, guarding, or 
localized tenderness?  If so, does it 
result in an abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or more 
of the height?

(c)  Is the forward flexion of the 
thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, 
or the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees? 

(d)  Is  there muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis?

(e)  Is there forward flexion of the 
thoracolumbar spine 30 degrees or less; 
or is there favorable ankylosis of the 
entire thoracolumbar spine?

(f).  Is there unfavorable ankylosis of 
the entire thoracolumbar spine?

(g)  Is there unfavorable ankylosis of 
the entire spine?

(h)  Are there any incapacitating 
episodes?  If so, what is the total 
duration?

(i)  Is there functional loss due to 
pain, weakness, excess fatigability, or 
incoordination?

(j)  Is there x-ray evidence of arthritis 
that involves 2 or more major joints or 2 
or more minor joint groups?

(k)  Is there x-ray evidence of 
involvement of 2 or more major joints or 
2 or more minor joint groups, with 
occasional incapacitating exacerbations?

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


